Exhibit 10.2

DESTINATION MATERNITY CORPORATION

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

Destination Maternity Corporation, a Delaware corporation (the “Company”),
hereby grants to David Stern (the “Optionee”) an option to purchase a total of
73,255 shares of Common Stock of the Company, at the price and on the terms set
forth herein (the “Option”).

1. Nature of the Option.

(a) This Option is intended to be a non-statutory stock option and is not
intended to be an Incentive Stock Option within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended, or to otherwise qualify for any
special tax benefits to the Optionee.

(b) The Company maintains the Amended and Restated Destination Maternity
Corporation 2005 Equity Incentive Plan (the “Plan”), which provides the general
terms and conditions for equity incentive awards to the Company’s employees,
directors, consultants, and other individuals who provide services to the
Company. This Option is not awarded pursuant to the Plan, but rather is intended
to constitute a non-plan based “inducement grant,” as described in Nasdaq
Listing Rule 5635(c)(4). Nonetheless, the terms and provisions of the Plan
relating to stock options (including, without limitation, Sections 3(c) and 3(d)
of the Plan) are hereby incorporated into this Award Agreement by this
reference, as though fully set forth herein, as if the Option was granted
pursuant to the Plan. Unless the context herein otherwise requires, the terms
defined in the Plan shall have the same meanings herein.

2. Date of Grant; Term of Option. This Option was granted on August 1, 2016
(the “Grant Date”) and will terminate 10 years after the Grant Date or such
earlier date as provided in the Plan.

3. Option Exercise Price. The Option exercise price is $5.62 per Share.

4. Exercise of Option.

(a) Vesting. The Option will become vested and exercisable as follows, provided
in each case that the Optionee remains in continuous service with the Company
through the applicable vesting date or event:

i. the Option will become vested and exercisable with respect to 25% of the
total Shares subject hereto on each of the first, second, third and fourth
anniversaries of the Grant Date; and

ii. to the extent not otherwise fully vested and exercisable, the Option will
become fully vested and exercisable immediately prior to and contingent upon the
occurrence of a Change in Control.

For purposes of this Award Agreement, service with an Affiliate of the Company
will be deemed to constitute service with the Company, for so long as such
entity remains an Affiliate of the Company.



--------------------------------------------------------------------------------

(b) Cessation of Service. Upon any cessation of the Optionee’s service with the
Company (whether initiated by the Company, Optionee or otherwise):
(i) any portion of the Option that is not then exercisable will immediately and
automatically, without any action on the part of the Company, be forfeited, and
(ii) the Optionee will have no further rights with respect to such forfeited
portion of the Option. Any portion of the Option that is exercisable upon
cessation of the Optionee’s service with the Company will expire or remain
exercisable, as applicable, to the extent provided in Section 7 of the Plan.

(c) Method of Exercise. This Option shall be exercisable by written notice which
shall state the election to exercise this Option, the number of Shares in
respect to which the Option is being exercised and such other representations of
agreements as to the Optionee’s investment intent with respect to such Shares as
may be required by the Company hereunder or pursuant to the provisions of the
Plan. Such written notice shall be signed by the Optionee and shall be delivered
in person or by certified mail to the Secretary of the Company or such other
person as may be designated by the Company. The written notice shall be
accompanied by payment of the purchase price and the amount of any tax
withholding arising in connection with the exercise of the Option. Payment of
such amounts shall be by check or such other method of payment authorized by the
Board or the Committee. The certificate or certificates for the Shares as to
which the Option shall be exercised shall be registered in the name of the
Optionee and shall be legended as required under the Plan and/or applicable law.

(d) Restrictions on Exercise. This Option may not be exercised if the issuance
of Shares upon such exercise would constitute a violation of any applicable
federal or state securities laws or other laws or regulations. As a condition to
the exercise of this Option, the Company may require the Optionee to make a
representation and warranty to the Company or otherwise enter into any stock
purchase or other agreement as may be required by any applicable law or
regulation or as may otherwise be reasonably requested by the Board or
Committee.

5. Investment Representations. Unless the Shares have been registered under the
Securities Act of 1933, as amended, in connection with acquisition of this
Option, the Optionee represents and warrants as follows:

(a) The Optionee is acquiring this Option, and upon exercise of this Option, she
will be acquiring the Shares subject hereto for investment in her own account,
not as nominee or agent, and not with a view to, or for resale in connection
with any distribution thereof.

(b) The Optionee has a preexisting business or personal relationship with the
Company or one of its directors, officers or controlling persons and by reason
of her business or financial experience, has, and could be reasonably assumed to
have, the capacity to protect her interest in connection with the acquisition of
this Option and the Shares subject hereto.

6. Nontransferability of Option. This Option may not be sold, pledged, assigned,
hypothecated, gifted, transferred or disposed or in any manner either
voluntarily or involuntarily by the operation of law, other than by the will or
by the laws of descent or distribution, and may be exercised during the lifetime
of the Optionee only by such Optionee. Subject to the foregoing and the terms of
the Plan, the terms of this Option shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

 

-2-



--------------------------------------------------------------------------------

7. Continuation of Service. This Option shall confer upon any Optionee any right
to continue in the service of the Company or any of its subsidiaries or limit in
any respect the right of the Company to discharge the Optionee at any time, with
or without cause and with or without notice.

8. Withholding. The Company may withhold from any consideration payable to
Optionee any taxes required to be withheld by federal, state or local law as a
result of the grant or exercise of this Option or the sale or other disposition
of the Shares issued upon exercise of this Option. If the amount of any
consideration payable to the Optionee is insufficient to pay such taxes or if no
consideration is then payable to the Optionee, upon request of the Company, the
Optionee (or such other person entitled to exercise the Option pursuant to
Section 7 of the Plan) shall pay to the Company an amount sufficient for the
Company to satisfy any federal, state or local tax withholding requirements
applicable as a result of the grant or exercise of this Option or the sale of or
other disposition of the Shares issued upon exercise of this Option.

9. The Plan. Although this Option is not granted under the Plan, the terms of
the Plan have been incorporated herein by reference. Accordingly, the Optionee
agrees to be bound by all of the terms and conditions of the Plan. This Option
will be administered by the Board or its designated Committee, who will have the
same authority with respect to this Option as described in Section 2 of the
Plan. A copy of the Plan is available for inspection during business hours by
the Optionee or the persons entitled to exercise this Option at the Company’s
principal office. All questions regarding the interpretation of the terms of
this Option, including all questions regarding the application and
interpretation of Plan provisions incorporated herein, will be determined by the
Board or its designated Committee, whose determination will be final, binding
and conclusive.

10. Entire Agreement. This Award Agreement represents the entire agreement
between the parties hereto relating to the subject matter hereof, and merges and
supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature.

11. Governing Law. This Award Agreement will be construed in accordance with the
laws of the State of Delaware, without regard to the application of the
principles of conflicts of laws.

12. Amendment. This Award Agreement may only be amended by a writing signed by
each of the parties hereto.

13. Execution. This Award Agreement may be executed, including execution by
facsimile signature, in one or more counterparts, each of which will be deemed
an original, and all of which together shall be deemed to be one and the same
instrument.

[This space intentionally left blank; signature page follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Award Agreement has been executed by the parties on the
1st day of August, 2016.

 

DESTINATION MATERNITY CORPORATION By:  

/s/ Anthony M. Romano

Name:  

Anthony M. Romano

Title:  

Chief Executive Officer & President

OPTIONEE

/s/ David Stern

Signature

c/o Destination Maternity Corporation

Address 232 Strawbridge Drive

Moorestown, NJ 08057

 

-4-